      Case 1:21-cv-01512-DLC Document 22 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
YOHANN FETET and SAID HAOUAL,          :
                                       :
                         Plaintiffs,   :
                -v-                    :              21cv1512 (DLC)
                                       :
ALTICE USA, INC. and UNIVERSAL CABLE   :
HOLDINGS, INC.,                        :
                                       :
                         Defendants.   :
                                       :
                                       :
-------------------------------------- :
                                       :
YOHANN FETET and SAID HAOUAL,          :
                                       :              21cv1532 (DLC)
                         Plaintiffs,   :
                -v-                    :                    ORDER
                                       :
ALTICE USA, INC., UNIVERSAL CABLE      :
HOLDINGS, INC., and CSC HOLDINGS, LLC, :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On March 9, 2021, the defendants filed a motion to dismiss

the original complaint in 21cv1512 pursuant to Rule 12(b)(6),

Fed. R. Civ. P.   An Order of March 15 directed the plaintiffs to

file any amended complaint by March 30 and alerted the

plaintiffs that they would likely not have another opportunity

to amend.   The Order further directed the plaintiffs to promptly

serve the defendants in 21cv1532, and they did so on March 24.

On March 23, the plaintiffs in 21cv1512 opposed the defendants’
         Case 1:21-cv-01512-DLC Document 22 Filed 03/31/21 Page 2 of 2




March 9 motion to dismiss.        On March 30, the defendants in

21cv1512 filed a reply.       The plaintiffs filed an amended

consolidated complaint in both actions on March 30.

Accordingly, it is hereby

     ORDERED that the defendants’ March 9 motion shall be

terminated as moot.

     IT IS FURTHER ORDERED that the defendants in 21cv1512 and

21cv1532 shall respond to the amended complaint by April 23.             If

the defendants renew their motion to dismiss, the plaintiffs

shall file any opposition to the renewed motion by May 7.

Defendants’ shall file any reply by May 14.

Dated:       New York, New York
             March 31, 2021


                                           ____________________________
                                                   DENISE COTE
                                           United States District Judge




                                       2
